Citation Nr: 1600045	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-09 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral corneal ectasis keratoconus of the eyes with left eye retinopathy ("eye disability").

2.  Entitlement to an initial compensable evaluation for a right shoulder strain.

3.  Entitlement to an initial compensable evaluation for restless leg syndrome of the right leg.

4.  Entitlement to an initial compensable evaluation for restless leg syndrome of the left leg.

5.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine with degenerative joint disease ("lumbar spine disability").

6.  Entitlement to an initial compensable evaluation for hemorrhoids.

7.  Entitlement to an initial compensable evaluation for onychomycosis with tinea pedis.

8.  Entitlement to an initial compensable evaluation for herpes simplex virus 2 with penile shaft condyloma acuminatum.  

9.  Entitlement to an initial compensable evaluation for degenerative joint disease of the right knee.

10.  Entitlement to an initial compensable evaluation for degenerative joint disease of the left knee.

11.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Veteran represented by:	Deana Adamson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 2010.

This appeal is before the Board of Veterans' Appeals (Board) from August 2010, February 2011, and June 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The issue of entitlement to service connection for headaches, to include as secondary to a service-connected eye disability, has been raised by the record at the Veteran's September 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an initial compensable evaluation for an eye disability, entitlement to an initial compensable evaluation for a right shoulder strain, entitlement to an initial compensable evaluation for restless leg syndrome of the right leg, entitlement to an initial compensable evaluation for restless leg syndrome of the left leg, entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability, and entitlement to an initial compensable evaluation for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At his September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial compensable evaluation for onychomycosis with tinea pedis.

2.  At his September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial compensable evaluation for herpes simplex virus 2 with penile shaft condyloma acuminatum.

3.  At his September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial compensable evaluation for degenerative joint disease of the right knee.

4.  At his September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial compensable evaluation for degenerative joint disease of the left knee.

5.  At his September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for high cholesterol.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial compensable evaluation for onychomycosis with tinea pedis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial compensable evaluation for herpes simplex virus 2 with penile shaft condyloma acuminatum have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial compensable evaluation for degenerative joint disease of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial compensable evaluation for degenerative joint disease of the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to an initial compensable evaluation for onychomycosis with tinea pedis, entitlement to an initial compensable evaluation for herpes simplex virus 2 with penile shaft condyloma acuminatum, entitlement to an initial compensable evaluation for degenerative joint disease of the right knee, entitlement to an initial compensable evaluation for degenerative joint disease of the left knee, and entitlement to service connection for high cholesterol.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


[CONTINUED ON THE NEXT PAGE]







ORDER

The appeal on the issue of entitlement to an initial compensable evaluation for onychomycosis with tinea pedis has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial compensable evaluation for herpes simplex virus 2 with penile shaft condyloma acuminatum has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial compensable evaluation for degenerative joint disease of the right knee has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial compensable evaluation for degenerative joint disease of the left knee has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for high cholesterol has been withdrawn and is dismissed.


REMAND

The Veteran seeks increased ratings for his eye disability, his right shoulder strain, his restless leg syndrome of each leg, his lumbar spine disability, and his hemorrhoids.

The Veteran's most recent VA examinations occurred in January and February of 2010, before he left service.  At his September 2015 hearing, the Veteran reported a worsening of his symptoms since that time with respect to the abovementioned service-connected disabilities.  For these reasons, the Board must remand this issue in order to afford the Veteran a contemporaneous VA examination to assess the current extent and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for VA examinations to determine the level of severity of his (a) eye disability, (b) right shoulder strain, (c) restless leg syndrome, (d) lumbar spine disability, and (e) hemorrhoids.  The examiners should report the extent of the Veteran's disabilities in accordance with VA rating criteria.  The claims file must be reviewed by the examiners.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiners cannot provide opinions without resorting to speculation, they shall provide complete explanations stating why this is so.  In so doing, the examiners shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that they have exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


